Citation Nr: 1038760	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 
and from April 1971 to April 1975.  He also served in the Army 
National Guard from September 1982 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that denied service connection for a skin disability 
and bilateral hearing loss.  In August 2008, the Veteran 
testified before the Board at a hearing held at the RO.  In 
October 2008, this matter was remanded by the Board for further 
development.

The issue of entitlement to service connection for a skin 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's bilateral hearing loss 
is related to his active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2010).  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury incurred 
or aggravated during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, the presumptions do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's bilateral hearing loss is 
related to his active service.

The Veteran contends that he has bilateral hearing loss that is 
related to exposure to acoustic trauma during his Vietnam 
service.  Service personnel records show that he served as a 
truck master and received the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation and a Bronze Star Medal.  Therefore, the 
Board finds that it is at least as likely as not the he was 
exposed to acoustic trauma.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).
Service medical records from the Veteran's first and second 
periods of active service are void of findings, complaints, 
symptoms, or diagnoses of hearing loss.  Records from the Army 
National Guard include a May 1990 report of medical history that 
reflects the Veteran's complaint of hearing loss.  A March 1991 
audiometric examination reflects a right ear hearing loss.

An October 2003 VA medical report indicates a diagnosis of mild 
bilateral sensorineural hearing loss.

In August 2008, the Veteran testified that he was assigned to a 
tank unit in Vietnam during his first period of active service 
without the benefit of hearing protection during combat 
operations.  His spouse testified that he had suffered from a 
noticeable hearing loss when she first met him in 1970 and that 
his hearing had worsened throughout the years.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a VA audiology examination in December 2008, at which 
time he presented with a history of in-service acoustic trauma 
from tanks, rocket explosions, mortars, and other loud weaponry.  
He also reported excessive noise from serving in a tank unit 
during service in the Army National Guard.  After service, the 
Veteran worked in the coal mines, as a home parent for a 
detention center, and as an armory caretaker.  However, he 
reported minimal occupational noise exposure and denied any 
recreational noise exposure.  On examination, pure tone air 
conduction thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 45, 40, 40, 50, and 60, with an average of 48 
decibels and a speech recognition score of 80.  The pure tone air 
conduction thresholds in the left ear at the same frequencies 
were 35, 40, 40, 40, and 55, with an average of 44 decibels and a 
speech recognition score of 84.  The Veteran was diagnosed with 
mild to moderately severe sensorineural hearing loss bilaterally 
that the examiner opined was as least as likely as not caused by 
or a result of excessive noise exposure during his service, based 
on the audiological findings and a careful review of the claims 
file.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that some portion of the Veteran's current 
bilateral hearing loss is related to his active service based on 
the medical and lay evidence presented in this case.  
Accordingly, service connection for bilateral hearing loss is 
granted.  The Board has resolved all reasonable doubt in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for service connection for a skin disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

The Veteran's service medical records show that he was treated 
for multiple ringworm on the face and neck in August 1969.  In a 
March 2005 VA medical report, the Veteran was diagnosed with 
onychomycosis.  In August 2008, the Veteran testified that he had 
suffered from a rash in his groin area since service in Vietnam 
in 1969.  In October 2008, the Board remanded the Veteran's claim 
for an opinion as to whether the Veteran's skin disability was 
related to his service, including treatment for multiple ringworm 
in August 1969, or whether it was related to exposure to 
herbicides during service.  Pursuant to that remand, in December 
2008 the Veteran was afforded a VA skin diseases examination at 
which time the examiner opined that the Veteran's skin lesion is 
not caused by exposure to herbicide agents.  However, the 
examiner failed to provide an opinion as to whether the Veteran's 
skin disability is related to his service or treatment for 
ringworm in service.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As any 
relationship remains unclear to the Board, an additional remand 
is necessary to comply with the October 2008 remand instructions.  
The examiner on remand should specifically reconcile the opinion 
with the December 2008 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with an examiner who has not previously 
examined him.  The examiner should review the 
Veteran's claims folder and indicate that 
review in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
December 2008 VA opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current skin disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any skin 
disability was incurred in or aggravated 
by the Veteran's service, including in-
service treatment for multiple ringworm in 
August 1969, or exposure to herbicides 
during service?  The examiner must 
consider the Veteran's statements and 
August 2008 testimony, in addition to his 
statements regarding the incurrence of a 
psychiatric disorder and the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).



2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


